Detailed Action
This office action is a response to an application filed on 3/30/2020 in which claims 1 – 20 are pending and ready for examination.
  This application is a continuation of  International Application No. PCT/CN2018/106114, filed on September 18, 2018, which claims priority to Chinese Patent Application No. 201710919292.2, filed on September 30, 2017.
Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 6/1/2021, 8/6/2020, and 6/9/2020.
Drawings
The Examiner contends that the drawings submitted on 3/30/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim Objection;
In Claim 4, there are two determining steps for determining, the network congestion status, however there is no conjunction indicating whether both steps or only one step is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3,  9 – 11,  and 16 -18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thushara Weerawardane;Andreas Timm-Giel;Gennaro C. Malafronte;Durastante Gianluca;Stephan Hauth;Carmelita Gorg; Preventive and Reactive Based TNL Congestion Control Impact on the HSDPA Performance; VTC Spring 2008 - IEEE Vehicular Technology Conference Year: 2008 hereafter Weerawardane 

With regards to Claims 1, 9, and 16, Weerawardane teaches of a flow control method [page 2297 to 2298, section IV. Congestion Control, devices are RNC and NodeB], comprising of sending, by a first device [the first device is the NodeB], a first data packet to a second device in a first sending mode; [page 2297 to 2298, section IV. Congestion Control, devices are RNC and NodeB The functional block diagram of the flow control, congestion detection and congestion control are shown in Fig. 2. Fig. 2: EFC and congestion control mechanism in HSDPA network Both congestion detection and congestion control algorithms are implemented in a cascade with the credits based flow control mechanism which is used to estimate the current air interface capacity in the Node B for HSDPA [4].
determining, by the first communications device, a network congestion status; and [figure 2. congestion detection by Node B at the luB interface]
and sending, by the first device, a second data packet to the second device in the second sending mode, wherein the second sending mode is a sending mode determined by the first device based on the network congestion status; [page 2297 to 2298, section IV. Congestion Control. "Once the congestion detection events are triggered by the detection module the MAC-d flow goes to Congestion Control State (CC) by sending the CA message to the RNC"], 

and the second data packet is a data packet to be sent after the first data packet; [page 2297 to 2298, section IV. Congestion Control. "The congestion control module always compares both FC credits and CC credits, and sends the lowest between them to the RNC in a CA message" ]
 
 With regards to Claims 2, 10, and 17, Weerawardane teaches where the first sending mode is a push mode, the second sending mode is a request-response mode, the first data packet includes first indication information, indicating that the first data packet is a data packet sent in the push mode; [page 2297, section IV. Congestion Control When MAC-d Flow is in the flow control state Capacity Allocation Messages (CA) are sent to RNC periodically [4] by updating the allowed credits.

With regards to Claims 3, 11, and 18, Weerawardane teaches sending, by the first communications device to the second communications device, request information, requesting the second communications device to allocate a data volume to the first communications device; and wherein  the second data packet is sent by using the data volume allocated by the second communications device. [page 2297 to 2298, section IV. Congestion Control ..Once the congestion detection events are triggered by the detection module the MAC-d flow goes to Congestion Control State (CC) by sending the CA message to the RNC. At the congestion control state, the MAC-d flow is controlled by the AIMD (a,b) algorithm [9], [10]. The credits allocation is done on top of the flow control credits and the amount of credit reduction is done according to the severity of the congestion trigger which is received by the CC module.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 – 8, 12 – 15, and 19 -20  are rejected under 35 U.S.C. 103 as being unpatentable over Thushara Weerawardane Preventive and Reactive based TNL Congestion, Control Impact on the HSDPA Performance, hereafter Weerawardane in view of  Ye  United States Patent Application 20140164640.
With regards to Claims 4, 12, and 19, Weerawardane teaches the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Weerawardane where after sending the first data packet in the first sending mode, receiving, by the first communications device from the second communication device, acknowledgement information indicating that the second communications device has  received the first data packet; and wherein the determining, the network congestion status comprises: determining, a quantity of data packets of the first data packets sent where no acknowledgement information is received;  Ye in the same field of endeavor teaches in ¶ [0127] In a congestion mode, the sender 702 can send data packets, e.g., at T15, according to congestion control management techniques. For example, the sender 702 can restrict sending of data packets based on a time threshold (e.g., one packet every RTT), based on a queue size, based on control data received in control packets (e.g., congestion levels indicated by data in ACK control packets), and/or other desired metric.
determining,  the network congestion status based on the quantity and  determining,  that the network is in the congested state in response to determining that the quantity is greater than or equal to a preset threshold; ¶ [0127] In another aspect, the sender 702 can gradually slow down transmissions according to a rate adjustment lock, as described herein. In one aspect, the sender 702 can continue to send data packets at one interval and the receiver 704 can continue to send ACK packets at a second interval as long as the congestion mode continues.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weerawardane.

One would have been motivated to modify Weerawardane in this manner so that acknowledgement information indicating that the second communications device has or has not been  received the first data packet can be used to gauge the magnitude of the congestion.	

With regards to Claims 5 and 20, Weerawardane teaches the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Weerawardane where the acknowledgement information includes a first time point indicating a time the first data packet is sent by the first communications device, and the method further comprising 	determining, by the first communications device, a receiving time point indicating the acknowledgement information is received; and determining, by the first communications device, the preset threshold based on a difference between the first time point and the second time point; Ye in the same field of endeavor teaches in ¶ [0127] In a congestion mode, the sender 702 can send data packets, e.g., at T15, according to congestion control management techniques. For example, the sender 702 can restrict sending of data packets based on a time threshold (e.g., one packet every RTT {i.e. the preset threshold based on a difference between the first time point and the second time point}), based on a queue size, based on control data received in control packets (e.g., congestion levels indicated by data in ACK control packets), and/or other desired metric.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weerawardane.

One would have been motivated to modify Weerawardane in this manner so that a uniform metric can be used to determine the onset of congestion.

With regards to Claim 13, Weerawardane teaches the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Weerawardane where the acknowledgement information includes a first time point indicating a time point at which the first communications device sends the first data packet; Ye in the same field of ¶ [0127] In a congestion mode, the sender 702 can send data packets, e.g., at T15, according to congestion control management techniques. For example, the sender 702 can restrict sending of data packets based on a time threshold (e.g., one packet every RTT {i.e. the preset threshold based on a difference between the first time point and the second time point}), based on a queue size, based on control data received in control packets (e.g., congestion levels indicated by data in ACK control packets), and/or other desired metric.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weerawardane.

One would have been motivated to modify Weerawardane in this manner so that a uniform metric can be used to determine the onset of congestion.


With regards to Claims 6, 14, Weerawardane teaches the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Weerawardane where the acknowledgement information includes a count value N, N > 1, and the count value N indicates that first N data packets sent by the first communications device are successfully received by the second communications device; Ye in the same field of endeavor teaches in ¶ [0130] In an embodiment, the receiver 704 can store data, related to communication, to facilitate congestion control management. In one aspect, the stored data can comprise information related to received/sent packets. For example, the information related to the packets can comprise a count of received ACK2 packets received, a count of packets received with CE bits set on and/or of, a value representing time delay between packet transmission, and the like.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weerawardane.

One would have been motivated to modify Weerawardane in this manner so that a uniform metric can be used to determine the onset of congestion.

With regards to Claims 7, 15, Weerawardane teaches the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Weerawardane where the first sending mode is a request- response mode, and the second sending ¶ [0130] …In an aspect, the stored data can be utilized to determine if a mode should switch (e.g., switch from congestion mode to UDP mode.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weerawardane.

One would have been motivated to modify Weerawardane in this manner so that once congestion is mitigated, data transmission can revert to its original push mode.

With regards to Claim 8, Weerawardane teaches where the second data packet is sent to the second communications device in the second sending mode when the network is not in the congested state; [page 2297 to 2298, section IV. Congestion Control. ..The condition for the MAC-d flow to exit the CC state is that the value of credits calculated by AIMD (a,b) either comes back to the value of credits assigned to the MAC-d Flow when it entered the CC state or it is exceeded by the flow control credits.

	Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/KEVIN C. HARPER/Primary Examiner, Art Unit 2462